DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 24-27, 30-31, 33-36, and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gossweiler, III et al. (8,972,875, provided by applicant) [Gossweiler].
Regarding claims 21, 30, and 39-41, Gossweiler discloses an electronic program guide, EPG, for rendering on a display (fig. 3A), wherein the EPG comprises: 
a first portion comprising a list of audiovisual content channels, and per audiovisual content channel a list of scheduled audiovisual contents available over a time period, each of the scheduled audiovisual contents having a scheduled time in the time period, the scheduled time comprising a start time and a duration (fig. 3A channel guide 308); 
a second portion comprising a selection section for selecting, according a selection criterion, audiovisual content from the scheduled audiovisual contents, and the second portion 
the result of the selecting comprising a first graphical element representing a time line on which at least two of the scheduled audiovisual contents from different audiovisual content channels are selected according to the selection criterion, the selected at least two of the scheduled audiovisual contents distributed on the time line according to their scheduled time as chronologically ordered second graphical elements (fig. 4A col. 8 lines 23-52).

Regarding claims 22 and 31, Gossweiler discloses the electronic program guide and method according to claims 21 and 30, wherein the first graphical element is one of: a horizontal bar; a vertical bar (fig. 3A channel guide 308).

Regarding claims 24 and 33, Gossweiler discloses the electronic program guide and method according to claims 21 and 30, wherein the second graphical elements have a size proportional to a duration of the scheduled audiovisual content that the second graphical element represents (more instances would have a longer cumulative duration, col. 8 lines 26-31).

Regarding claim 25 and 34, Gossweiler discloses the electronic program guide and method according to claims 21 and 30, wherein the selection criterion is according to EPG metadata (fig. 3A).



Regarding claims 27 and 36, Gossweiler disclose the electronic program guide and method according to claims 26 and 35, wherein the segments are of same size (fig. 4A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 28, 29, 32, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gossweiler.
Regarding claims 23 and 32, Gossweiler discloses the electronic program guide and method according to claims 21 and 30, but fails to disclose the second portion is positioned lower on the display than the first portion.
Examiner takes official notice that placement of screen elements in a program guide is predominantly a matter of design choice, and placement of one portion lower on a display relative to a second portion would have been obvious to a person of ordinary skill in the art at the time of effective filing.


Regarding claims 28, 29, 37, and 38, Gossweiler discloses the electronic program guide and method according to claims 26 and 35, but fails to disclose wherein the segments are of decreasing size from a current day to a most distant day or the segments have a size proportional to a number of second graphical elements comprised in it.
Examiner takes official notice that the sizing of screen elements in a program guide is predominantly a matter of design choice, as Gossweiler already teaches adjusting the size of the second graphical elements according to quantity and/or relevance (see col. 8 lines 23-53). This provides sufficient suggestion to a person of ordinary skill in the art at the time of effective filing to further modify Gossweiler to modify the screen elements such that the segments are of decreasing size from a current day to a most distant day or the segments have a size proportional to a number of second graphical elements comprised in it.
It would have been obvious at the time to a person of ordinary skill in the art to modify the program guide and method of Gossweiler to include the segments are of decreasing size from a current day to a most distant day or the segments have a size proportional to a number of second graphical elements comprised in it, as suggested by Gossweiler, as adjusting the size of screen elements according to quantity or relevance is already taught as a desirable feature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Nagano et al. (2010/0278509, see abstract and fig. 6) regarding utilizing timelines to enhance a program guide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421